Citation Nr: 1815835	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-53 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected residuals of cold injury, right lower extremity.

2.  Entitlement to an evaluation in excess of 30 percent for service-connected residuals of cold injury, left lower extremity.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran served on active duty from July 1946 to December 1946, from September 1948 to September 1949, and from September 1951 to September 1955

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record reveals the matters are not ready for appellate disposition. 

The Veteran's cold injury residuals are currently rated 30 percent disabling for each lower extremity under 38 C.F.R. § 4.104 , Code 7122.  He seeks an increase in these ratings due to worsening symptoms.

Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), are rated 30 percent disabling.  38 C.F.R. § 4.104 , Code 7122.  

Amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Id. at Note (1). 
As the Veteran has been in receipt of a 30 percent disability rating for each of his lower extremities throughout the appeal period, there is no higher rating available for his cold injury residuals under Diagnostic Code 7122.  However, the evidence suggests the Veteran has peripheral neuropathy.  Notably, VA outpatient treatment records indicate the Veteran had an electromyography (EMG) in 2008 that showed distal axonal sensory neuropathy.  See e.g. March 29, 2012, VA treatment record.    The Board notes that even when removing the Veteran's complaints of numbness (which may be a sign of neuropathy) to avoid evaluating the same disability under various diagnoses, he would still meet the criteria for a 30 percent rating for each foot for arthralgia or other pain, cold sensitivity, hyperhidrosis, and locally impaired sensation.  See May 2014 report of VA examination.  

Given the evidence of record that the Veteran has peripheral neuropathy (though it is unclear whether it is bilateral or unilateral) the Board finds that a new VA examination is warranted to determine whether such neuropathy is a complication of the cold injury subject to a separate evaluation.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below. 

It appears the appellate record is also incomplete.  The Veteran has indicated in various statements that he sought treatment at the Martinez VA Medical Center (VAMC).  There are only sporadic records dated between November 2011 and December 2012 associated with the electronic record.  A report of the 2008 EMG has also not been associated with the record.  All missing and/or ongoing VA treatment records, including any information pertaining to the Veteran's treatment for his service-connected cold injury residuals, should be obtained and added to the electronic record.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinksi, 2 Vet. App. 611   (1992). 

Finally, the Veteran contends that he is unemployable due to his service-connected disabilities, which include residuals of cold injury to the bilateral lower extremities, tinnitus, and bilateral hearing loss disability.  The adjudication of the claim for TDIU could be impacted by a favorable resolution of the remanded issues.  Thus, the Board finds the issue of entitlement to TDIU is inextricably intertwined with the issues of increased evaluation for residuals of cold injury to the bilateral extremities that are being remanded; as such, the adjudication of the issue of entitlement to TDIU must be deferred.  See Harris v Derwinski, 1 Vet. App. 80 (1991).

 Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  (a) Obtain and associate with the electronic record any outstanding VA treatment records dated from January 2011 to the present.  (b) The RO must additionally obtain the 2008 EMG report.  All efforts to obtain the records should be clearly documented in the file.  If the records are unavailable, the RO should clearly note it in the record and provide a reason as to the unavailability.

2.  After receipt of all additional treatment records, the Veteran must be afforded a VA examination to determine the severity of his service-connected cold injury residuals of the bilateral lower extremities.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Examination findings pertinent to the Veteran's lower extremities should be reported to allow for application of VA rating criteria for diseases of the heart under 38 C.F.R. § 4.104 and diseases of the peripheral nerves under 38 C.F.R. § 4.124a.  Any indicated diagnostic tests and studies must be accomplished, to include EMG and nerve conduction studies.  Based on the examination and review of the record, the examiner must additionally address the following:  

(a) whether the Veteran has bilateral peripheral neuropathy of the lower extremities and if so, the examiner must indicate the specific nerves involved.  The examiner must also state whether any neurologic manifestation found results in complete or incomplete paralysis of the nerve.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.

(b)  whether peripheral neuropathy of the lower extremities is a complication of the cold injury. 

(c) whether there are any other complications of the cold injury such as Raynaud's phenomenon, muscle atrophy, etc.

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

4.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the issues in light of all evidence.  

If upon completion of the above action, the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




